Evans, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for plaintiff and the .Assistant Attorney General for the United States that the merchandise covered by this appeal, represented on the invoices by the items marked “A” and initialed by Examiner G. R. Gulick, consists of electric light bulbs imported from Japan, similar in all material respects to the merchandise the subject of reappraiseménts 106601-A, 106454r-A, and 106858-A; that the market conditions and the relation between foreign market value and purchase prices in this case is the same as in said reappraisements 106601-A, 106454-A, and 106858-A, wherein it was held that there was a foreign market value as defined in section 205 of the antidump-ing act of 1921 which was no higher than the purchase price as defined in said act; that the records in said reappraisements 106601-A, 106454-A, and 106858-A may be incorporated herein, and that this reappraisement may be deemed submitted upon this stipulation and attached affidavit, the reappraisement appeal being limited to the items marked “A” as above indicated and abandoned as to all other items.
On the agreed facts, I find as to the items represented on the invoice marked “A” and initialed by the examiner, the foreign-market value on the date of exportation, the foreign-market value on the date of purchase, and the purchase price, as defined in section 205 of the Antidumping Act, 1921, is the entered value. As to any other merchandise involved, the appeal is dismissed. Judgment will be entered accordingly.